Citation Nr: 1427000	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-13 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a left knee disorder.  

2. Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from October 1990 to December 1993.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, inter alia, denied service connection for a bilateral knee disorder.  Jurisdiction was subsequently transferred to the Cleveland, Ohio RO during the course of the appeal.  

In July 2013, the Board remanded the claim for further development, to include scheduling the Veteran for a VA orthopedic examination.  
	
The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The July 2013 Board remand directives requested that the AOJ schedule the Veteran for a VA orthopedic examination.  However, the address for the Veteran used on the Compensation and Pension Exam Inquiry, dated September 4, 2013, is not the same as the Veteran's known address used during recent VA correspondence.  Moreover, a notice letter from the Board, dated in November 2013, was returned to sender in December 2013.  In light of the above, the Board finds that there is good cause for the rescheduling of the Veteran's examination.  38 C.F.R. §§ 3.326, 3.327, 3.655; see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran's correct address is used in coordinating the following with VHA:

Schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.  The examiner should perform a thorough orthopedic evaluation and determine what disabilities the Veteran has in his bilateral knees, i.e., osteoarthritis, patellofemoral arthrosis, etc.  

The examiner should also provide opinion as to the following: 

(a) Whether it is at least as likely as not (50 percent or greater probability) that any current right knee or left knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury (including the report of knee pain documented in the service treatment records).  

(b) Whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability was caused by his left knee disability.  

(c) Whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability was aggravated (meaning chronically worsened) by his left knee disability.  If so, please state, to the extent possible, the baseline level of severity of the right knee disability before the onset of aggravation.  

(d) Whether it is at least as likely as not (50 percent or greater probability) that any current right or left knee disability was caused by his bilateral pes planus.  

(e) Whether it is at least as likely as not (50 percent or greater probability) that any current right or left knee disability was aggravated (meaning chronically worsened) by his bilateral pes planus.  If so, please state, to the extent possible, the baseline level of severity of the bilateral knee disability before the onset of aggravation.  

In providing this opinion, the examiner should consider the Veteran's complaints of bilateral knee pain since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question with a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.  

2. Readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



